Citation Nr: 0821982	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-37 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).
 


ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern 










INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to September 1978. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO). On her November 2005 VA 
Form 9, the veteran requested a Travel Board hearing; she 
failed to appear for such hearing scheduled in May 2005.


FINDING OF FACT

There is no credible corroborating evidence that the veteran 
was subjected to a stressor event in service, and it is not 
shown that she has a diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim. An August 2004 letter explained 
the evidence necessary to substantiate her claim, the 
evidence VA was responsible for providing, and the evidence 
she was responsible for providing, and advised her to submit 
any evidence or provide any information she had regarding her 
claim.   Significantly, the letter provided specific notice 
of the types of evidence that could substantiate a stressor 
event, as outlined in 38 C.F.R. § 3.304(f).  She was also 
advised that to substantiate the claim there must be medical 
evidence of the disability for which service connection is 
sought.  She has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process. In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
provided notice regarding disability ratings and effective 
dates of awards.

The veteran's service medical records (SMRs) and service 
personnel records have been secured.  She has not identified 
any evidence that remains outstanding.  The Board has 
considered whether a VA examination to secure a medical 
opinion is necessary, and found one is not, as there is 
neither credible corroborating evidence of a stressor event 
in service, nor competent evidence that the veteran has PTSD 
(or suggests she might have PTSD).  An August 2004 letter 
explained the evidence necessary to substantiate her claim 
and the evidence she was responsible for providing. After 
requests in August 2004 and March 2006, the veteran has not 
provided any medical evidence. As the duty to assist is not a 
one-way street (See Wood v. Derwinski, 1 Vet. App. 190 
(1991)), VA's assistance obligations are met. Accordingly, 
the Board will address the merits of the claim. 

B.	Factual Background, Legal Criteria and Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence. Cohen v. Brown, 10 Vet. App. 128 (1997). Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  Where the stressor alleged is 
related to personal/sexual assault, evidence from sources 
other than service records may be used to corroborate the 
stressor event. 38 C.F.R. § 3.304(f)(3).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's SMRs note an assessment of "hysterical" when 
she was seen for abdominal complaints in August 1978; they 
are otherwise silent for complaints, findings, treatment, or 
diagnoses of psychiatric disability, to include PTSD.  
Service personnel records indicate the veteran was cited 
numerous times for disciplinary infractions, such as not 
making formation and lack of motivation, and was 
administratively discharged due to marginal or non-productive 
performance, including inadequate typing skills.

In September 2004, the veteran submitted a stressor 
verification worksheet and Statement in Support of Claim 
describing that she saw a Drill Sergeant having sexual 
relations with an Army recruit. She stated that she reported 
the incident to the base Captain and took measures to 
document the incident. She also stated that this caused her 
to be "in a rage." The veteran also reports depression, and 
alleges that the witnessed incident caused her to turn to 
drugs and alcohol.

A December 2005 letter from the veteran's mother describes 
how she noticed a change in the veteran's concentration over 
the phone and that the veteran was unhappy, traumatized, and 
fearful. The veteran's mother also states that the veteran 
turned to drugs and alcohol, and has had a hard time trying 
to get back to normal and functioning without medication.

The veteran alleges that she has PTSD arising out of 
witnessing a sexual act between a drill sergeant and another 
recruit (who ultimately married each other).  While it is 
difficult to envision that the alleged "traumatic incident" 
alleged in this case would qualify as a "personal" or 
"sexual" assault as it is not alleged to have physically 
involved, or been threatening to, the veteran and was, 
apparently as described, a consensual act, ultimately that 
determination (sufficiency of service) is a medical one, and 
not one for the Board to make.  Regardless, that matter need 
not be addressed.  What is critical, and dispositive at this 
time  is that there is no competent evidence of record 
showing (or suggesting) that the veteran has (or at any time 
has had) PTSD (or for that matter any chronic acquired 
psychiatric disability).  She was specifically advised that 
to substantiate her claim she must submit (or identify for VA 
to secure) competent evidence that she has the disability for 
which service connection is sought, i.e., PTSD.  She has not 
presented any such evidence, and has not identified any such 
evidence for VA to secure.  In the absence of any proof of 
the disability for which service connection is sought, there 
is no valid claim for service connection. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because she is a 
layperson, and is not shown to have received any medical 
training, the veteran's own opinion that she has PTSD is not 
competent evidence.  See Espiritu v. Drwinski, 2 Vet. App. 
492, 494.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim; 
hence, it must be denied.


ORDER


Service connection for PTSD is denied.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


